Citation Nr: 0733578	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-27 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007). 

The veteran's military occupational specialty (MOS) was Light 
Vehicle Driver.  His service included service in Vietnam.  

At the July 2007 hearing, the veteran testified that he drove 
in convoys in Vietnam and was credited with having driven 
about 8,000 miles.  He claims his tinnitus resulted from 
noise exposure to rocket mortar attacks and explosions.  
Significantly, the RO has conceded that the veteran 
participated in combat (see rating decision granting service 
connection for PTSD), and it may reasonably be assumed that 
extensive driving/riding in convoys involved some degree of 
noise trauma.  He alleges that he first experienced ringing 
noises in his left ear during service and that it continued 
after his discharge from service.  Tinnitus is not noted in 
the veteran's service medical records.  The veteran denies 
any significant post-service noise exposure.  He states that 
although he worked in an automotive plant for over thirty 
(30) years, his occupation in shipping and docking involved 
"very minimal" exposure to noise, and did not require use 
of hearing protection.

In April 2005 left-sided tinnitus, which the veteran 
indicated he believed began in Vietnam, was diagnosed.  A 
follow-up MRI was scheduled, but (per the veteran's testimony 
in July 2007) he cancelled the appointment due to 
claustrophobia.  The treatment record does not include an 
opinion as to the etiology of the tinnitus.

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

As the record includes a diagnosis of tinnitus, and reflects 
that the veteran experienced noise exposure in service, and 
as his allegations of continuing symptoms of tinnitus since 
the noise exposure satisfy the "low threshold" for evidence 
suggesting nexus to service (See McLendon, supra), a VA 
examination is necessary.  Although the veteran has twice 
been afforded the opportunity for a VA examination, he has 
indicated that he thought that his April 2005 evaluation at a 
VA outpatient facility was sufficient.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his tinnitus.  The examiner 
should examine the veteran, review his 
claims file, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's tinnitus is related to his 
service, and specifically to noise trauma 
therein?  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

